Citation Nr: 9922654	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1948 to 
November 1968.  

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) issued in July 1993.  The Committee 
determined that there was no fraud, misrepresentation or bad 
faith involved in the creation of  loan guaranty indebtedness 
in the amount of $12,639.00.  Further; the Committee granted 
a partial waiver in the amount of $6,319.50 and determined 
that collection of the remaining portion of the indebtedness 
in the amount of $6,319.50, plus accrued interest thereon, 
would not be against the principle of equity and good 
conscience.  The appellant duly appealed that decision to the 
Board.

Thereafter, the case came before the Board in January 1996 at 
which time the claim of entitlement to waiver of recovery of 
loan guaranty indebtedness in the amount of $6,319.50 was 
denied.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 1997 memorandum decision, the Court vacated the 
January 1996 Board decision and remanded the matter.  [redacted].  

In the July 1997 memorandum decision, the Court noted that 
the Board's January 1996 decision, which denied the claim for 
waiver of loan guaranty indebtedness, failed to fully 
consider the standard of equity and good conscience.  38 
U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.965 (1997).  
Specifically, the Court indicated that the Board failed to 
properly consider the elements of balancing of faults and 
unjust enrichment.  With respect to the element of balancing 
of faults, it was noted by the Court that the Board did not 
address the appellant's averment that the appraisal value of 
$46,500 established by VA at the time of foreclosure was too 
low.  With respect to the element of unjust enrichment, it 
was noted that such was not addressed by the Board as 
required by 38 C.F.R. § 1.965(a)(5) (1997). The Court also 
observed that the appellant was free to submit additional 
Financial Status Reports (FSRs) in support of his claim.  

In January 1998, the Board remanded this case to the RO for 
further development.  Additional evidence was submitted 
subsequent to the January 1998 Board remand, including a FSR 
completed by the appellant in 1998.  The RO reviewed the 
evidence in its entirety and issued a Supplemental Statement 
of the Case which continued to deny the claim in May 1999.  
Accordingly, the claim is now ready for appellate review by 
the Board.

The Board notes in passing that the appellant was represented 
at the Court by an attorney.  In October 1997, the attorney 
informed the Board that she would not be representing the 
appellant before VA.


FINDINGS OF FACT

1.  In October 1989, the appellant refinanced his house in 
Tampa, FL, using a home mortgage loan which was guaranteed, 
in part, by VA.

2.  A notice of default and a notice of intention to 
foreclose were received by VA in April and June 1991, 
respectively.  The notice of default noted that the first 
uncured default was on February 1, 1991.  Curtailment of 
income due to taking early retirement was cited as the reason 
for the default.

3.  A foreclosure sale was held on April 7, 1992.   The 
property was sold for an amount less than the outstanding 
principal, interest and foreclosure costs, and the resulting 
deficiency of $12,639.00 was charged to the appellant.

4. In July 1993, the Committee on Waivers and Compromises 
granted a partial waiver of recovery in the amount of 
$6,319.50 based on undue financial hardship. Waiver of 
recovery of the remaining outstanding indebtedness of 
$6,319.50 plus interest was denied.

5.  Recovery of the remaining loan guaranty indebtedness, 
$6,319.50 plus interest, is not contrary to the 
considerations of equity and good conscience.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  There is no showing of bad faith on the part of the 
appellant in the creation of the loan guaranty debt and no 
statutory bar to a waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1998).

3.  Recovery of the loan guaranty indebtedness in the amount 
of $6,319.50, plus accrued interest, would not be against the 
principle of equity and good conscience. 38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.964, 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking a waiver of the remaining loan 
guaranty indebtedness in the amount of $6,319.50, plus 
accrued interest.  Initially, the Board finds that the 
appellant has presented a well-grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In the interest of clarity, the Board will first describe the 
factual background of this case; then review the law, VA 
regulations and other authority which is relevant to this 
case;  and finally proceed to analyze the appellant's claims 
and render a decision.

Factual Background

The pertinent facts in this case may be briefly stated.  In 
September 1989, the appellant applied for a home mortgage 
loan guaranteed by VA.  38 U.S.C.A. § 3701 et seq. (West 
Supp. 1995).  The purpose of the loan was to refinance his 
home and to lower his interest rate from 13 percent to 9.5 
percent.  The loan application was approved and closed in 
October 1989, and the appellant refinanced his house in 
Tampa, Florida, using a home mortgage loan which was 
guaranteed, in part, by VA.  The amount of the loan was 
$64,500.00.   In October 1989, the appellant signed a Federal 
Collection Policy Notice which advised him of the 
consequences in the event of delinquency or default of the VA 
loan.

In April 1991, the mortgage holder filed a notice of default 
in April 1991.  The lender informed VA that the loan was in 
default as of February 1, 1991.  The reason given for the 
default was curtailment of income.  The appellant contacted 
the lender and indicated that he had been forced into taking 
early retirement and that he was awaiting his retirement 
check.  The appellant indicated on April 9, 1991 that he 
still had not received his retirement check, he could not pay 
the mortgage and that he had listed the property for sale.  
On April 12, 1991, the lender sent a property inspector to 
the property who observed a moving van in the driveway.  

A notice of intention to foreclose was filed in June 1991.  
The lender indicated that on April 25, 1991, the appellant 
stated that someone else was going to assume the loan.  In 
June 1991, VA received notification from the lender in which 
it was stated that foreclosure procedures would begin 
immediately since the lender had received a Quit Claim Deed 
and keys for the property from the appellant.  A foreclosure 
appraisal dated in November 1991 showed that the initial 
appraisal report dated in October 1989 indicated that the 
reasonable value of the property was determined to be 
$64,500.00.  The "as is" reasonable value in November 1991 
was determined to be $42,000.00 ($46,500.00 if certain 
repairs were made).  It was commented that the 27.9 percent 
loss was apparently the result of some overvaluation on the 
original appraisal, as well as market decline and neglected 
maintenance.  

Foreclosure proceedings were initiated in accordance with 
Florida law.  The property was sold at a foreclosure sale on 
April 7, 1992 with proceeds amounting to $36,053.00.  Due to 
the deficiency which arose due to the shortfall between 
mortgage indebtedness (including unpaid interest) and the 
amount realized at the sale, indebtedness resulted.  In July 
1992, the mortgage holder filed a claim under the loan 
guaranty, which was satisfied, in part, by VA.  

In correspondence from the appellant to the VA dated in May 
1993, he requested a waiver of indebtedness.  He also 
explained that he attempted for one full year to sell the 
property through a realtor.  He stated that his unplanned 
retirement put a strain on his ability to maintain a home and 
that he faithfully made payments on the home until his 
savings were completely gone.  A financial status report 
dated in June 1993 was also submitted for the record.

In July 1993, the Committee on Waivers and Compromises 
considered the issue of entitlement to a waiver of recovery 
of loan guaranty indebtedness in the amount of $12,639.00 
plus interest.  The Committee granted a partial waiver of 
recovery in the amount of $6,319.50 based on undue financial 
hardship.  Waiver of recovery of the remaining outstanding 
indebtedness of $6,319.50 plus interest was denied.

In September 1993, the appellant filed a Notice of 
Disagreement with the July 1993 decision of the Committee.  A 
Statement of the Case was issued in October 1993 and a 
substantive appeal was filed later that month.  In the 
substantive appeal, the appellant stated that the VA's 
appraisal of the foreclosed property was "too low" and that 
he had received appraisals from independent sources of 
$64,900.00, $76,200 and $72,000.

In January 1996, the Board denied the claim for a waiver of 
indebtedness in the amount of $6,319.50.  Following the 
appeal of that decision to the Court, the Court's 
subsequently issued of a memorandum decision vacating the 
January 1996 Board decision and remanding the matter for 
additional considerations.  [redacted].

Following the Board's January 1998 remand, the appellant 
submitted evidence which included a financial status report 
dated in March 1998. The March 1998 FSR reflected that the 
appellant was retired with one dependent, namely a 13 year 
old daughter.  His total monthly net income was listed as 
$1,900.85.  His reported monthly expenses included $546.87 
for mortgage, $150.00 for food, $110.00 for utilities and 
heat, $94.00 for insurance (vehicle and property, but no 
health insurance), and $1082.00 for monthly payments on 
installment contracts including loans and alimony), the total 
monthly expenses were listed as $1982.87, resulting in a 
negative monthly balance of $82.02.  Listed assets included 
$720.00 in the bank in savings and $600.00 in checking, 
$125.00 cash on hand, and ownership of two automobiles (a 
1979 Pontiac Sunbird and a 1986 Bronco, with a combined 
listed value of $3,500.00), and ownership of other assets 
valued at $800.00.  Equity in real estate owned was listed as 
$15,000.00; however the resale value of that property was not 
reported, although such information was requested by VA.  
Total assets of $27, 945.00 were reported.  Payments on 
installment contracts and debts totaled $1676.87 per month.  
Despite the negative monthly balance, the appellant did not 
report having any past due accounts. 

In May 1999, the Committee again denied waiver of loan 
guaranty indebtedness in the amount of $6,319.50, plus 
interest.  The appellant was notified of that decision via a 
Supplemental Statement of the Case.  He did not submit 
further evidence or argument.  The appellant's claim folder 
and loan guaranty file were then returned to the Board.

Law and regulations

Pertinent law and VA regulations provide that a waiver of 
loan guaranty indebtedness may be authorized in a case in 
which collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302, 38 C.F.R. § 1.964.  
In essence, "equity and good conscience" means fairness to 
both the appellant and to the government. "Equity and good 
conscience" involves a variety of elements. 38 C.F.R. § 
1.965(a) (1997). The list of elements contained in the 
regulation is not, however, all inclusive.  Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).

The elements to be considered are:

1) Fault of the debtor. Where the actions of the debtor 
contribute to creation of the debt.

2) Balancing of faults. Weighing fault of the debtor against 
VA fault.

3) Undue hardship. Whether collection would deprive debtor or 
family of basic necessities.

4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5) Unjust enrichment. Failure to make restitution would 
result in unfair gain to the debtor.

6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a) (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Before discussing the question of entitlement to a waiver of 
the charged loan guaranty indebtedness, focusing on the 
standard of equity and good conscience, the Board will 
briefly deal with several preliminary matters.


Creation of the Debt

The appellant does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the appellant defaulted on his VA loan, 
and that the required procedures for foreclosure were 
followed.  The Board finds that the loan guaranty 
indebtedness was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Fraud, Misrepresentation or Bad Faith

The Board must also review the Committee's finding that there 
was no evidence of fraud, misrepresentation, or bad faith on 
the part of the appellant.  If there is an indication of 
fraud, misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted. 38 U.S.C.A. § 5302; 38 
C.F.R. § 1.964.  The Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. 
Brown, 6 Vet. App. 544 (1994).  Having independently reviewed 
the evidence of record the Board does not find any evidence 
of fraud, misrepresentation, or bad faith on the part of the 
appellant.

The Court's Decision

The Board is acutely cognizant of the directives of the Court 
in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991):  "A 
remand [by the Court] is meant to entail a critical 
examination [by the Board] of the justification for the 
decision.  The Court expects that the BVA will reexamine the 
evidence of record, seek any other evidence the Board feels 
is necessary, and issue a timely, well-supported 
decision . . . ."  Accordingly, this decision is completely 
independent of and does not draw from the Board's January 
1996 decision which was vacated by the Court.  

Nonetheless, the Board believes that it is proper to focus 
its attention on the areas in the January 1996 decision which 
were found to have been deficient by the Court.  Those areas 
were: (1) "with respect to element 2, the BVA never 
addressed the appellant's averment that the appraisal value 
of $46,000, established by VA at the time of foreclosure, was 
too low . . . Such an averment appears to be relevant to a 
determination with respect to element 2 [citations 
omitted]" ; and (2) "BVA did not address element 5 as 
required by 38 C.F.R. § 1.965(a)" [citations omitted] [slip 
opinion, page 3].

Discussion - Considerations of Equity and Good Conscience

As discussed above, the elements of the standard of equity 
and good conscience to be considered are 1) fault of the 
debtor; 2) balancing of faults; 3) undue hardship; 4) defeat 
the purpose; 5) unjust enrichment; and 6) changing position 
to one's detriment.  38 C.F.R. § 1.965.  This list not all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Fault of the debtor

By "fault of the debtor" is meant the actions of the debtor 
which contributed to creation of the debt.  38 C.F.R. § 
1.965(a)(1).

In assessing the matter of fault, it is clear that the 
appellant failed to make mortgage payments for a number of 
months, despite being contractually obligated to do so.  The 
Board acknowledges the difficulty which the appellant faced 
due to his unexpected early retirement and the corresponding 
drop in income which resulted.  While not holding such 
against the appellant, the evidence still shows little or no 
evidence that he attempted to work out a reduced payment 
schedule with the mortgage company, nor did he contact the VA 
for assistance or explore other alternatives to foreclosure.  
In essence, the appellant sent his house keys to the mortgage 
company moved out of the property.

The appellant did indicate that he attempted to sell the 
property through a realtor.  However, he provided no detailed 
information in that regard.  It is obvious that whatever 
efforts were made were not successful.  

In his appeal to the Board in October 1993, the appellant in 
essence washed his hands of responsibility by indicating that 
"since I hired a realtor to represent my interests at my 
expense, he handled everything and I left him my address in 
Tennessee.  The first I knew of a problem was when I received 
notice that a foreclosure had taken place"  The Board wishes 
to make it clear that as the owner of the property, it was 
the appellant's responsibility, not the realtor's, to try to 
eliminate or reduce the consequences of his default by 
remaining in contact with other interested parties such as 
the mortgage holder and VA.  The appellant failed to do so.

The Board also notes that the appraisal referred to elsewhere 
in this decision included reference to neglected maintenance 
of the property on the part of the owner, the appellant.

The Board believes that the evidence of record indicates 
that, although the appellant's early retirement was not of 
his own making, he made little or no effort to salvage the 
situation caused thereby.  In essence ceased making payments, 
did not cooperate with the lender and with VA, did not 
maintain the property, and moved away.  Accordingly, the 
Board finds that there is ample evidence that the appellant 
was at fault in the creation of the debt.


Balancing of faults

With respect to balancing  faults, the fault of the appellant 
is as described above. 

In the July 1997 memorandum decision, the Court mentioned 
that the Board did not address the appellant's contention 
that the appraisal value of $46,500, established by the VA at 
the time of foreclosure was "too low".  This contention 
appears in the October 1993 substantive appeal.  The 
appellant stated that "an appraisal of $42,000 is an 
insult."

The Board notes that the appellant has not been specific as 
what he believes were the potential consequences, if any, of 
the purportedly "too low" appraisal or in what way the 
"too low" appraisal would constitute fault on the part of 
VA.  The Board has nonetheless carefully reviewed the matter 
with an eye to determining whether the appraisal was "too 
low" and, if so whether this constituted fault on the part 
of VA.

The evidence shows that a foreclosure appraisal dated in 
November 1991 showed that the initial appraisal report dated 
in October 1989 indicated that the reasonable value of the 
property was determined to be $64,500.00.  The "as is" 
reasonable value in November 1991 was determined to be 
$42,000.00; $46,500.00, as repaired.  It was commented that 
the 27.9 percent loss was apparently the result of some 
overvaluation on the original appraisal, market decline and 
neglected maintenance.  

In October 1993, the appellant indicated that the $46,500 
appraisal figure used by the VA prior to the foreclosure was 
too low.  He indicated that he had received appraisals of the 
property from independent sources which yielded appraisals of 
$64,900, $76,200 and $72,000.  Initially, the Board notes 
that the appellant has presented no documentary evidence 
which supports his assertion.  Moreover, this information was 
not furnished by the appellant until 1993, well after the 
foreclosure.  The appellant could have, but did not, 
challenge the $46,500.00 appraisal figure when it was 
material, i.e., prior to the foreclosure sale.  As indicated 
above, the appellant has admitted in essence abdicating his 
responsibilities to the realtor, moving to another state and 
not learning of the foreclosure until after it happened.  
Such neglect, of course, does not excuse the appellant.

There is also the matter of the economics of the marketplace.  
The appraisal clearly indicates that the market had declined.  
This conclusion appears to be borne out by the fact that the 
appellant himself could not sell the house at a higher price.  
The reasonableness of the appraisal amount is further borne 
out by the final price received at the foreclosure sale, 
approximately $36,000, which was lower than the appraisal 
price.  Presumably, if the property had been worth as much as 
the appellant claims, he either would have sold it for that 
price when he allegedly had it on the market, or it would 
have sold for a much higher price at the foreclosure sale.  

The Board finds particularly interesting the report of a May 
1991 conversation between an employee of the mortgage company 
and an individual who identified himself as a real estate 
agent and who described the property as being "hard to 
sell" [notice of intention to foreclose, VA form 26-6851, 
dated June 4, 1991.

Accordingly, the Board does not find any plausible evidence 
which supports the appellant's contention that the appraisal 
price was "too low".  Accordingly, the second prong of the 
Board's proposed analysis, whether a "too low" appraisal 
constituted fault on the part of VA, is rendered moot.  
However, even if the appraisal had been "too low" the 
appellant has not identified any potential adverse 
consequences (other than the purported "insult").  A "too 
low" appraisal thus would not have contributed to the 
indebtedness and would not have constituted fault on the part 
of VA which would have outweighed that demonstrated by the 
appellant in the creation of the indebtedness.

After reviewing the record on appeal, the Board can find no 
indication that any action or inaction of the VA contributed 
to the loss of the property, nor has the appellant pointed to 
any such actions on the part of VA which would outweigh his 
own actions in this matter.  VA carried out its 
responsibilities as prescribed by law. VA has notified the 
appellant in a timely fashion at every step of the process 
and cooperated with the lending institution.  Foreclosure 
appears to have been accomplished with minimal delay.  

Accordingly, for the reasons and bases stated above, the 
Board concludes that the fault of the appellant far 
outweighed the fault of VA.  Indeed, the Board has identified 
no fault on the part of VA in this matter.

Undue hardship

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  

In March 1998, the appellant filed a FSR listing net monthly 
income of $1,900.85 and monthly expenses of $1982.87, leaving 
a negative balance of $82.02.  The monthly expenses included 
estimates for food, housing, insurance and utilities in the 
amount of $900.87.  The monthly expenses also included 
installment contracts and other debts in the amount of 
$1082.00, which included $718.00 in consumer credit card 
debt.  The financial information also indicated that the 
appellant has assets totaling $27,945, which included two 
cars and $15,000 of equity in real estate he owned.  The 
Board also notes that significantly, the resale value of the 
real estate was not listed, as was required by the form.  
Presumably, had the resale value of this real estate been 
listed as was requested by VA, the amount of the appellant's 
assets would be considerably higher.  

The Board also observes that the appellant's family expenses 
for basic necessities including mortgage, food, utilities and 
heat as well as insurance as listed on the 1998 FSR comprise 
less than 50 percent of his family's monthly financial 
resources.  Were VA to demand recovery of the debt, this 
would clearly not deprive the appellant of basic necessities, 
or create undue hardship.  The appellant's FSR reflects that 
the he had incurred a significant amount of debt under 
installment contracts, despite the fact that he was well 
aware of his indebtedness and potential obligation to repay 
the VA in the amount of over $6,000.00.  The Board wishes to 
emphasize that the appellant undertook a legal obligation to 
repay VA in the event of a default on the guaranteed loan.  
He cannot relieve himself of that obligation by subsequently 
burdening himself with installment consumer debt for non-
necessary items.  The Board wishes to stress that the 
appellant owes his government at least as much deference as 
he does to his other creditors.  

The Board finds it particularly interesting that the 
appellant, after defaulting on a VA guaranteed loan, has 
purchased more real property.  It would clearly be unjust and 
inequitable for the appellant to make payments and build up 
equity on such property at a time when he owes the government 
for his previous unsuccessful ownership of real estate.  In 
other words, the Board does not believe that VA should absorb 
the appellant's real estate losses while he has the 
opportunity free to make a profit money on a subsequent real 
estate investment.

In any event, for the reasons expressed above the Board has 
concluded that the evidence of record does not indicate that 
he cannot repay the entire amount of the loan guaranty 
indebtedness without financial hardship with prudent 
budgeting and if he is allowed to make payments in monthly 
installments over a period of five years. See 38 C.F.R. § 
1.917.

Defeat the purpose

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  In October 1989, when the 
VA loan was approved, the appellant signed a Federal 
Collection Policy Notice advising him of the consequences 
which could result in the event of a delinquency or default 
of a VA loan.  His signature on that notice and on the loan 
documents themselves indicated that he was aware of the 
benefits and responsibilities inherent in accepting the VA 
loan so that he could purchase a home and that he understood 
the actions which could be taken in the event that he did not 
fulfill his contractual responsibilities.  

Unjust enrichment

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the appellant.  See 38 C.F.R. § 1.965(a)(5).  
In this case, the Board notes that the sum at issue is 
sizable, in excess of $6,000.  Moreover, it appears that the 
appellant lived in the property rent free for several months 
after default, from February 1991 to April 1991.  To allow 
retention of remainder of the money owed to the VA under such 
circumstances would result in an unfair gain to the 
appellant.

Changing position to one's detriment

The sixth element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation or 
that the appellant relied upon the VA to his detriment, nor 
do the facts show such.

Other factors

As noted above, the listing of the six elements above in the 
regulation is not all-inclusive.  The Board has therefore 
attempted to identify other factors which might have a 
bearing on its decision.  The Board notes that the appellant 
has already been granted a partial waiver of indebtedness in 
the amount of $6,319.50, half of the amount of the 
indebtedness which was created due to his default.  However, 
the Board believes that since it must review cases on a de 
novo basis, ant  previous RO waiver decisions should not have 
a bearing on this decision.

The Board has been not identified any other factor which may 
have a bearing on this case.  Nor has the appellant or the 
Court.  

Conclusion

In summary, having reviewed the entire record, and for the 
reasons and bases discussed above, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Considerations of equity and good conscience, 
which is intended to reach a result that is not unduly 
favorable or adverse to either the claimant or the 
Government, dictate that a waiver of the debt is not 
warranted in this case.  The Board expresses particular 
concern with respect to the appellant's making monthly 
payments of approximately $500 on subsequently purchased real 
estate at a time he wishes his loan guaranty indebtedness to 
VA to be waived, citing, at least in part, financial 
hardship.  In the judgment of the Board, and for all of the 
reasons stated above, the standard of equity and good 
conscience calls for repayment of the entire amount of the 
loan guaranty indebtedness in the amount of $6319.50, plus 
accrued interest thereon.


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $6,319.50, plus accrued interest, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Court did not elaborate on this.  Interestingly, although the appellant's brief referred to the appraisal 
(brief on appeal, page 4), no argument was made that the appraisal was "too low" nor was there any 
substantive discussion of the alleged consequences of a "too low" appraisal.

